DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments filed on 06/14/2021 regarding claims 32-51 in the remarks are fully considered but not persuasive.

(A) 35 U.S.C. 102(a)(1) rejection of claims 50 and 51 as being anticipated by El Batt (US PG Pub. No. 2003/0152086).
(i)	Applicant argues that the previously applied prior art El Batt fail to disclose said LBT-related message comprising compatibility information of a first and second wireless devices as a basis to decide whether to perform a transmission or not (please see pages 8-9 under arguments and remarks).
(i)	(Response) As indicated in the previous Office Action, examiner relied on paragraph [0078] and also figure 5 as teaching said “LBT-related message”. As recited in the respective independent claims, said message enables the receiving device to determine whether it can perform simultaneous transmission with other wireless devices (i.e. such as the intended “another wireless device” as recited throughout the respective independent claims). Page 7, lines 8-12 of applicant’s specification defines said “compatibility” as “If so, the two wireless devices are considered to be “compatible” at the network node in the sense that their uplink signals can be received more or less simultaneously and decoded individually by the network node by means of spatial separation of the respective uplink signals”. In other words, said compatibility means the ability of wireless devices to perform uplink (or broadly transmissions) simultaneously in such a way that there is no interference (i.e. said “spatial separation of the respective uplink signals”). Looking at paragraph [0078] of El Batt and the whole content of the prior art, it is related to ability of wireless devices in a coverage area to support CSMA/CA communication such that if a wireless device is in the way of the source and destination node, then wireless device (i.e. in this case as the intermediary node) will have to block all of its antennas to permit transmission from source to destination. Therefore, by blocking all its antennas, it is evident that the intermediary node is not compatible with current transmission between the source and destination node at that time. Looking at paragraph [0078], node 5 is explained as being in the way of the source node S and the intended destination node D and thus in response to receiving/detecting said O-RTS (omni-directional request to send) (which examiner reads as said “LBT-related message” all transmissions of node 5 are blocked and thus its transmission is incompatible with the source node S and destination node D. Likewise, if a node 2 is out of the way but some of its transmit antennas that would cause interference with either source node S or destination node D, then in response to receiving/detecting said O-RTS message, the node 2 blocks some of its antennas but can still perform transmission (mostly away from the transmit/receive region between the source node S and destination node D). In this case node 2 is determined to be compatible with the other nodes (i.e. source node S and destination node D). Therefore, the “LBT-related message” for indicating whether the receiving wireless device is compatible or node is disclosed in El Batt.

serving network node” (please see page 9 under arguments and remarks).
(ii)	(Response)	Examiner argues that the network disclosed in El Batt could be an Ad-Hoc network; however, looking at the claim as a whole, said “serving network node” is simply a node sending said “LBT-related message” to the “another wireless device”. It appears applicant is arguing that the source node S (which examiner construed as said “serving network node”) is not the same as said “serving network node” since for Ad-Hoc network there is no access point/base station managing a plurality of nodes in its coverage area. Since the respective independent claims fail to specify the network type and the role of the serving network node (i.e. whether the node is operating in a coverage area and managing plurality of nodes), the serving network node (as it stands) is a node sending said “LBT-related message”. Therefore, equating said source node S as the “serving network node” is appropriate since it sends said O-RTS message to the destination node D.
(B) 35 U.S.C. 103 rejection of claims 32 and 41 (i.e. Yerramali (US PG Pub. No. 2018/0124790) in view of Islam (US PG Pub. No. 2018/0098355)). 
(i)	Applicant argues that the previously applied prior art Islam fail to clearly teach compatibility information indicating a compatibility of a first and second wireless devices as a basis to decide whether to perform transmission or not (please see pages 10-11 under arguments and remarks).
(i)	(Response) For similar reasons as mentioned above in section (A)(i) (response), said LBT-related message indicates whether the wireless device supports separate spatial separation of uplink signals (i.e. simultaneous transmissions). Considering paragraphs [0084]-[0085] of Islam, the base station sends a clear to send message (equivalent to said “LBT-related message”) to the intended UE 115-a indicating that it has permission to transmit on the allocate resources. Other UEs such as 115-b (construed as said first wireless device) may intercept of receive the CTS message (i.e. message intended for UE 115-a) as a broadcast message and from that message the UE 115-b may determine that it must refrain from transmission during the transmission opportunity granted for the other UE 115-a. Thus, UE 115-b in this case is incompatible with UE 115-a since the received CTS message indicates that transmission opportunity is granted for UE 115-a. Therefore, the cited portion(s) of Islam still addresses the limitation(s) argued by applicant.
Response to Amendments
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 50 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El Batt (US PG Pub. No. 2003/0152086).
As per claim 50:
El Batt teaches a method, performed by a wireless device, for handling interference in a wireless network where a Listen-Before-Talk (LBT) scheme is employed to control transmissions (see paragraph [0069], teaches a method of minimizing interference in a wireless network when implementing CSMA/CA-based reservation protocol (i.e. construed as said LBT scheme). A node implements the method such as node 2 of figure 5), the method comprising the wireless device (see Figure 5, neighboring node 2 is construed as said “wireless device”):
detecting an LBT-related message transmitted by a serving network node to another wireless device being served by the serving network node (see paragraph [0078], neighboring node 2 detects O-RTS packet intended for node D from node S. Note: Examiner is equating said O-RTS packet as said LBT-related message while node S is equated as said “serving node”), the LBT-related message comprising compatibility information indicating that the wireless device and the other wireless device are compatible or incompatible at the serving network node (see paragraph [0078], in response to receiving the O-RTS message from node S, node 2 will determine whether to initiate transmission (i.e. compatible transmission) or block only the beams directed towards node S (i.e. incompatible transmission));
and either:
deciding to perform a transmission in response to the compatibility information indicating that the wireless devices are compatible at the serving network node (see paragraph [0078], node 2 is out of the way of nodes S and D and thus in response to receiving the O-RTS, would block antennas pointing towards node S while still initiating transmission and thus compatible);
or deciding to refrain from transmission in response to the compatibility information indicating that the wireless devices are incompatible at the serving network node (see paragraph [0078], similarly, a node 5 (also construed as said wireless device) would be in the way of nodes S and D and thus in response to receiving O-RTS would block all of its antennas from transmission and thus incompatible).
As per claim 51:
El Batt teaches a wireless device configured to handle interference in a wireless network where a Listen-Before-Talk (LBT) scheme is employed to control transmissions , the wireless device comprising:
processing circuitry (see Figure 3, processor 304);
memory containing instructions executable by the processing circuitry (see Figure 3, paragraph [0064], memory 306 for storing data and software to be manipulated by commands to the processor 304) whereby the wireless device is operative to:
detect an LBT-related message transmitted by a serving network node to another wireless device being served by the serving network node (see paragraph [0078], neighboring node 2 detects O-RTS packet intended for node D from node S. Note: Examiner is equating said O-RTS packet as said LBT-related message while node S is equated as said “serving node”), the LBT-related message comprising compatibility information indicating that the wireless device and the other wireless device are compatible or incompatible at the serving network node (see paragraph [0078], in response to receiving the O-RTS message from node S, node 2 will determine whether to initiate transmission (i.e. compatible transmission) or block only the beams directed towards node S (i.e. incompatible transmission));
and either:
decide to perform a transmission in response to the compatibility information indicating that the wireless devices are compatible (see paragraph [0078], node 2 is out of the way of nodes S and D and thus in response to receiving the O-RTS, would block antennas pointing towards node S while still initiating transmission and thus compatible);
or decide to refrain from transmission in response to the compatibility information indicating that the wireless devices are incompatible (see paragraph [0078], similarly, a node wireless device) would be in the way of nodes S and D and thus in response to receiving O-RTS would block all of its antennas from transmission and thus incompatible).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 32, 38, 41 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli (US PG Pub. No. 2018/0124790) in view of Islam (US PG Pub. No. 2018/0098355).
As per claim 32:
Yerramalli teaches a method performed by a serving network node for handling interference in a wireless network where a Listen-Before-Talk (LBT) scheme is employed to control transmissions (see paragraph [0005], teaches a method of supporting coexistence of interleaved and contiguous uplink transmissions. The method also involves performing contention procedures (e.g. LBT) as a function of the waveform type so as to reduce interference with other devices, please see paragraph [0081]), the method comprising:
determining whether a first wireless device being served by the serving network node is compatible with a second wireless device at the serving network node (see Figure 5, step 505, paragraph [0091], the base station 105-b receives capability information from UEs 115-b, 115-c. Based on the received capability information from the respective UEs, the base station 105 may determine a shared logical channel resource region that supports coexistence of Note: UEs 115-b, 115-c are compatible since they support coexistence of interleaved and contiguous transmissions on the shared logical channel as explained earlier) so that uplink signals transmitted from the first and second wireless devices are spatially separable at the serving network node (see Figure 2, paragraphs [0074], [0078], the composite waveforms generated by the respective UEs and transmitted to the serving base station are uniformly spaced across an interlaced region of the carrier bandwidth and thus spatially separable).
Yerramalli does not teach and initiating transmission of an LBT-related message from the serving network node to the first wireless device, the LBT-related message comprising compatibility information indicating that the first and second wireless devices are compatible or incompatible at the serving network node, as a basis for the second wireless device to decide whether to perform a transmission or not.
Islam teaches and initiating transmission of an LBT-related message from the serving network node to the first wireless device (see Figure 3, base station 105-a broadcast clear-to-send (CTS) message 310 to the respective UEs 115-a, 115-b. Note: Examiner is construing said CTS message 310 as the LBT-related message while UE 115-a is construed as said first wireless device since it is the terminal granted the transmit opportunity while the other UEs such as UE 115-c determine whether or not they are refrained from transmission during the transmit opportunity, please see paragraph [0085]), the LBT-related message comprising compatibility information indicating that the first and second wireless devices are compatible or incompatible at the serving network node, as a basis for the second wireless device to decide whether to perform a transmission or not (see paragraphs [0084]-[0085], the CTS message 310 is compatibility information since it indicates a transmission opportunity for first device) while other UEs are instructed whether or not to refrain from transmission until the end of the time duration granted for UE 115-a. Therefore, instructing other UEs to refrain from transmission during the time duration granted for UE 115a indicates the other UEs are incompatible with UE-115a. In other words, the other UEs are not permitted to perform simultaneous uplink transmission with UE-115a. This is consistent with applicant’s definition of “compatibility”, please refer to page 7, lines 8-12 of applicant’s specification).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the clear-to-send/request-to-send procedure (as disclosed in Islam) into Yerramalli as a way of avoiding collisions between UEs since the request to send (RTS) message includes timer data indicating the duration associated with the RTS and a related clear-to-send message (please see paragraph [0083] of Islam). Therefore, implementing the CTS/RTS procedure ensures efficient allocation of communication resources (please see paragraph [0004] of Islam).
As per claim 38:
Yerramalli in view of Islam teaches the method of claim 32, wherein the first and second wireless devices are served in different cells (Yerramalli, see Figure 1, UEs 115 could be in the same or different cells/coverage areas 110).
As per claim 41:
Yerramalli teaches a serving network node configured to handle interference in a wireless network where a Listen-Before-Talk (LBT) scheme is employed to control transmissions (see paragraph [0005], teaches a method of supporting coexistence of interleaved and contiguous uplink transmissions. The method also involves performing contention procedures (e.g. LBT) as a function of the waveform type so as to reduce interference with other , the network node comprising:
processing circuitry (see Figure 10, processor 1020);
memory (see Figure 10, memory 1025) containing instructions executable by the processing circuitry (see Figure 10, paragraph [0123], memory 1025 may contain computer-executable software 1030 including instructions, when executed, cause the processor to perform various functions) whereby the network node is operative to:
determine whether a first wireless device being served by the serving network node is compatible with a second wireless device at the serving network node (see Figure 5, step 505, paragraph [0091], the base station 105-b receives capability information from UEs 115-b, 115-c. Based on the received capability information from the respective UEs, the base station 105 may determine a shared logical channel resource region that supports coexistence of interleaved and contiguous uplink transmissions from the UEs, please see paragraphs [0090], [0093]. Note: UEs 115-b, 115-c are compatible since they support coexistence of interleaved and contiguous transmissions on the shared logical channel as explained earlier) so that uplink signals transmitted from the first and second wireless devices are spatially separable at the serving network node (see Figure 2, paragraphs [0074], [0078], the composite waveforms generated by the respective UEs and transmitted to the serving base station are uniformly spaced across an interlaced region of the carrier bandwidth and thus spatially separable).
Yerramalli does not teach and initiate transmission of an LBT-related message from the serving network node to the first wireless device, the LBT-related message comprising compatibility information indicating that the first and second wireless devices are compatible or incompatible at the serving network node, as a basis for the second wireless device to decide whether to perform a transmission or not.
Islam teaches and initiate transmission of an LBT-related message from the serving network node to the first wireless device (see Figure 3, base station 105-a broadcast clear-to-send (CTS) message 310 to the respective UEs 115-a, 115-b. Note: Examiner is construing said CTS message 310 as the LBT-related message while UE 115-a is construed as said first wireless device since it is the terminal granted the transmit opportunity while the other UEs such as UE 115-c determine whether or not they are refrained from transmission during the transmit opportunity, please see paragraph [0085]), the LBT-related message comprising compatibility information indicating that the first and second wireless devices are compatible or incompatible at the serving network node, as a basis for the second wireless device to decide whether to perform a transmission or not (see paragraphs [0084]-[0085], the CTS message 310 is compatibility information since it indicates a transmission opportunity for the intended UE 115-a (i.e. first device) while other UEs are instructed whether or not to refrain from transmission until the end of the time duration granted for UE 115-a. Therefore, instructing other UEs to refrain from transmission during the time duration granted for UE 115a indicates the other UEs are incompatible with UE-115a. In other words, the other UEs are not permitted to perform simultaneous uplink transmission with UE-115a. This is consistent with applicant’s definition of “compatibility”, please refer to page 7, lines 8-12 of applicant’s specification).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the clear-to-send/request-to-send procedure (as disclosed in Islam) into Yerramalli as a way of avoiding collisions between UEs since the request to send (RTS) message includes timer data indicating the duration associated with the 
As per claim 47:
Yerramalli in view of Islam teaches the network node of claim 41, wherein the first and second wireless devices are served in different cells (Yerramalli, see Figure 1, UEs 115 could be in the same or different cells/coverage areas 110).

6.	Claims 33 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Islam and further in view of Cervello (US PG Pub. No. 2002/0071448).
As per claim 33:
Yerramalli in view of Islam teaches the method of claim 32 with the exception of:
wherein the LBT-related message is a Clear-To-Send (CTS) message or a Request for Request-To-Send (RRTS) message of a Medium Access Control (MAC) protocol.
Cervello teaches wherein the LBT-related message is a Clear-To-Send (CTS) message or a Request for Request-To-Send (RRTS) message of a Medium Access Control (MAC) protocol (see paragraph [0021], discloses using a MAC protocol as a means for exchanging RTS/CTS during contention-free periods (CFPs) to avoid potential collision from STAs. Note: “Request for Request-To-Send (RRTS) message” is recited in alternate language form and thus not addressed by this prior art. The use of CTS message of MAC protocol is addressed by this prior art as explained earlier in paragraph [0021]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of MAC protocol as a means for 
Claim 42 is rejected in the same scope as claim 32.

7.	Claims 34, 35, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Islam and further in view of Amuru (US PG Pub. No. 2017/0290048).
As per claim 34:
Yerramalli in view of Islam teaches the method of claim 32 with the exception of:
wherein the determining is performed after detecting uplink signals transmitted from the first wireless device and uplink signals transmitted from the second wireless device.
Amuru teaches wherein the determining is performed after detecting uplink signals transmitted from the first wireless device and uplink signals transmitted from the second wireless device (see paragraphs [0028], [0091], the eNB determines a plurality of UEs within a group for performing LBT based on the received signal strength indicator (RSSIs) detected from the respective UEs. Note: The eNB detects RSSIs from the respective UEs within the group and thus transmission is uplink signaling).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the grouping of UEs for performing listen-before-talking (LBT) procedure based on one or more parameters such as received signal 
As per claim 35:
Yerramalli in view of Islam and further in view of Amuru teaches the method of claim34. 
The combination of Yerramalli and Islam does not teach wherein the determining is performed by comparing an Angle-of-Arrival for the detected uplink signals transmitted from the first and second wireless devices, respectively.
Amuru teaches wherein the determining is performed by comparing an Angle-of-Arrival for the detected uplink signals transmitted from the first and second wireless devices, respectively (see Figure 9, paragraphs [0161], [0162], after determining the RSSIs of the respective UE, the eNB determines which of the measured RSSIs are greater than a given threshold. The eNB then determines which of the angle of arrival values (AoAs) are associated with the selected RSSIs. For example, figure 9 shows associating AoA1-AoA3 with RSSI after comparing the AoA values).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the grouping of UEs for performing listen-before-talking (LBT) procedure based on one or more parameters such as received signal strength indicator (RSSI) (as disclosed in Amuru) into Yerramalli and Islam as a way of preventing radio resource wastage by the UEs (please see paragraph [0142] of Amuru). 
	Claim 43 is rejected in the same scope as claim 34.
	Claim 44 is rejected in the same scope as claim 35.
8.	Claims 36 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Islam and further in view of Amuru and Fodor (US PG Pub. No. 2018/0054835).
As per claim 36:
Yerramalli in view of Islam and further in view of Amuru teaches the method of claim 34 with the exception of:
wherein the detected uplink signals include reference signals transmitted by the first and second wireless devices.
Fodor teaches wherein the detected uplink signals include reference signals transmitted by the first and second wireless devices (see paragraphs [0044], [0085], the radio access node receives reference signals from plurality of UEs when determining which of the UEs are compatible).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the receiving and measuring of reference signals from the respective UEs (as disclosed in Fodor) into Yerramalli, Islam and Amuru as a way of determining compatible UEs for transmission (please see paragraphs [0044], [0085] of Fodor). Therefore, this method supports spatial multiplexing of MU-MIMO UEs (please see paragraphs [0028]-[0029] of Fodor).
	Claim 45 is rejected in the same scope as claim 36.



9.	Claims 37 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Islam and further in view of Ouchi (US PG Pub. No. 2020/0305094).
As per claim 37:
Yerramalli in view of Islam teaches the method of claim 32 with the exception of:
wherein the determining is performed when received power of the uplink signals transmitted from the second wireless device is above a predefined power threshold.
Ouchi teaches wherein the determining is performed when received power of the uplink signals transmitted from the second wireless device is above a predefined power threshold (see paragraph [0190], before transmission, the base station detects energy of signals from another terminal (i.e. second wireless device) as greater than a threshold).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measurement of the energy/power of a received signal associated with a terminal before transmission (as disclosed in Ouchi) into Yerramalli and Islam as a way of determining the appropriate timing for transmission (please see paragraph [0190] of Ouchi). Therefore implementing such a method ensures efficient communication by either the terminal apparatus or the base station (please see paragraphs [0007]-[0009] of Ouchi).
Claim 46 is rejected in the same scope as claim 37.

10.	Claims 39, 40, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Yerramalli in view of Islam and further in view of Fodor (US PG Pub. No. 2018/0054835).

Yerramalli in view of Islam teaches the method of claim 32 with the exception of:
wherein a compatibility matrix is created and maintained at the serving network node, the compatibility matrix indicating whether different pairs of wireless devices are compatible or incompatible at the serving network node.
Fodor teaches wherein a compatibility matrix is created and maintained at the serving network node, the compatibility matrix indicating whether different pairs of wireless devices are compatible or incompatible at the serving network node (see paragraphs [0044], [0085], discloses radio access node receives plurality of reference signals from the plurality of UEs. The radio access node then creates a compatibility matrix to indicate whether a two UEs are compatible or not).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the creation of compatibility matrix (as disclosed in Fodor) into both Yerramalli and Islam as a way of associating a set of UEs that are feasible for co-scheduling with each given UE (please see paragraph [0085] of Fodor). Therefore this method of scheduling supports spatial multiplexing of MU-MIMO UEs (please see paragraphs [0028]-[0029] of Fodor).
As per claim 40:
Yerramalli in view of Islam and further in view of Fodor teaches the method of claim39.
The combination of Yerramalli and Islam fail to teach wherein the compatibility matrix is maintained based on reference signals transmitted periodically by the wireless devices.
Fodor teaches wherein the compatibility matrix is maintained based on reference signals transmitted periodically by the wireless devices (see paragraphs [0044], [0085], the before the effective filing date of the application to incorporate the creation of compatibility matrix (as disclosed in Fodor) into both Yerramalli and Islam as a way of associating a set of UEs that are feasible for co-scheduling with each given UE (please see paragraph [0085] of Fodor). Therefore this method of scheduling supports spatial multiplexing of MU-MIMO UEs (please see paragraphs [0028]-[0029] of Fodor).
Claim 48 is rejected in the same scope as claim 39.
Claim 49 is rejected in the same scope as claim 40.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474



/PRINCE A MENSAH/Examiner, Art Unit 2474 

/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474